          Case 3:19-cr-00264-MPS Document 64 Filed 05/03/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     UNITED STATES OF AMERICA
                                                              No. 3:19-cr-0264 (MPS)
          v.

     JONATHAN CONTRERA



                                     PRE-TRIAL ORDER

Government counsel:           Brian P. Leaming, U.S. Attorney’s Office


Defense counsel:              Ronald S. Johnson for Defendant Jonathan Contrera



       Following the hybrid status conference held on May 3, 2021, and based on the parties’
representations about the status of the case, the Court issues the following pre-trial order:

1.      Jury Selection

        A.     Counsel for the government and the defendant shall confer in an effort to file a
               joint proposed statement describing, as briefly as possible, the nature of the case
               and submit this statement to the Court no later than June 10, 2021. This statement
               will be read to the jury panel during jury selection. Absent agreement, counsel for
               the government and the defendant shall each submit a brief summary of the case
               no later than June 14, 2021.

        B.     Jury selection will be held on July 7, 2021 at 9:00 a.m. The parties will be
               selecting 12 jurors and 2 alternate jurors. Counsel and their clients are expected to
               be in court at 8:45 a.m. for pre-jury selection matters. Counsel must submit any
               proposed voir dire questions no later than June 10, 2021

        C.     Peremptory challenges: The number of and the procedure for exercising the
               peremptory challenges of the government and the defendant, in accordance with
               Fed. R. Crim. P. 24(b) & (c), will be determined at the pre-trial conference,
               scheduled for June 23, 2021 at 2:00 p.m. The attorneys who will actually try the
               case must be present at the pre-trial conference.

2.      Trial Schedule
          Case 3:19-cr-00264-MPS Document 64 Filed 05/03/21 Page 2 of 5




     Evidence is currently scheduled to begin on July 12, 2021, and to continue as needed.
     Each trial day will commence for counsel no later than 8:45 a.m. The Court’s practice is
     to commence proceedings before the jury each day at 9:00 a.m. and to continue until
     3:00 p.m., with a 15-minute break at 10:30 a.m. and a 45-minute lunch break at 12:30
     p.m. Minor deviations from this schedule may be necessary at times to accommodate
     witnesses, but the Court expects all counsel, clients, and case agents to be seated in the
     courtroom no later than 8:45 a.m. on each trial day. Trial dates are subject to
     reasonable adjustment by the Court, and counsel should be accordingly prepared.

3.   Witnesses

     A.       Counsel for the government shall provide counsel for the defendant with a final
              witness list no later than June 16, 2021. Counsel for the defendant shall provide
              counsel for the government with a final witness list no later than June 21, 2021.
              The government will be expected to make a showing of good cause for any late
              notice of its intention to call additional or substituted witnesses who are not
              included on its final witness list.

     B.       The Court prefers that counsel for the government provide counsel for the
              defendant with any heretofore undisclosed Jencks Act and Giglio material for
              each of its witnesses no later than June 21, 2021. The Court also prefers that any
              reverse disclosure material be provided by the defendant by June 28, 2021.

     C.       The parties shall also indicate whether they wish to have a witness sequestration
              order entered in this case at the pre-trial conference. The government may request
              to have the lead case agent present at counsel table for the duration of the trial.

     D.       If the government intends to proffer any expert testimony, the government must
              disclose to the defendant its experts’ qualifications, opinions, and bases therefor
              by June 10, 2021. If the defendant intends to proffer any expert testimony, the
              defendant must disclose to the government its experts’ qualifications, opinions,
              and bases therefor by June 15, 2021. If the parties have any objections to an
              expert, including under Kumho or Federal Rules of Evidence 702, they must make
              any motion to preclude such expert no later than June 17, 2021, and an opposition
              to such motion must be filed by June 21, 2021.

     E.       No later than June 14, 2021, both the government and the defendant must file
              notice if they intend to impeach any witness, including the defendant, should he
              choose to testify, by evidence of prior convictions under Fed. R. Evid. 609. Such
              notice shall include a copy of the witness’s criminal record and an indication of
              which convictions counsel intends to use for impeachment.


4.   Exhibits




                                               2
          Case 3:19-cr-00264-MPS Document 64 Filed 05/03/21 Page 3 of 5




     A.       Counsel for the government and the defendant shall meet no later than June 14,
              2021, to pre-mark the exhibits they intend to offer at trial. All of the exhibits shall
              be pre-marked for identification and, to the extent possible, as full exhibits. The
              parties should avoid marking exhibits a, b, c, d, etc. The exhibits shall be
              numbered, to the extent practicable, in the order that they are likely to be offered,
              using exhibit tags, which can be provided by the Clerk’s Office upon request. In
              order to coordinate exhibit identification to ensure that exhibits and exhibit
              numbers are not duplicated, exhibit numbers should begin as follows:

              Government’s exhibits:                         1
              Defendant’s exhibits:                          1000

     B.       No later than June 18, 2021, counsel for the government and the defendant shall
              provide the Court with a list of exhibits and three copies of all exhibits (except
              firearms, contraband and other physical objects) that will be introduced at trial.

     C.       Any diagrams, drawings or written demonstrative aids, or markings on exhibits
              should be drawn or marked before the witness with which they are to be used
              takes the stand, disclosed to opposing counsel no later than 3:00 p.m. of the court
              day preceding the proposed adoption, and the witness may then, barring objection,
              adopt the diagram, drawing, written demonstrative aid, or marking and tell the
              jury what it represents. Any objection must be raised at or before 8:00 a.m. on the
              day such will be used during trial.

     D.       Counsel are also advised to direct witnesses to review all exhibits about which
              they will be questioned on direct-examination prior to trial. Any testifying
              government agents should bring any reports or declarations they have prepared in
              connection with this case to the witness stand when they testify.

     E.       Any demonstratives or summary charts shall be exchanged by June 18, 2021.


5.   Evidentiary Issues

     A.       On June 23, 2021, at the pre-trial conference, the Court will hear argument and
              evidence on any other evidentiary issues, objections to exhibits or witnesses,
              motions in limine, or other matters raised in motions as required above. Motions
              in limine must be filed by June 11, 2021, and any opposition thereto must be filed
              by June 15, 2021. At the pre-trial conference, the parties must advise the Court
              of any significant evidentiary problems they expect to arise. The defendant is
              required to be present at this hearing.

     B.       If significant objections arise after the filing of motions, as required by paragraph
              A above, counsel shall prepare a written motion setting forth all specific
              objections, supported by legal memoranda citing appropriate supporting
              authorities. However, the Court will not consider other issues before or during the

                                                 3
       Case 3:19-cr-00264-MPS Document 64 Filed 05/03/21 Page 4 of 5




             trial that are not raised by motion with accompanying legal memoranda in
             accordance with the deadlines listed above, absent a strong showing that counsel
             could not, by the exercise of due diligence, have raised the issue sooner. Counsel
             are advised that, where any such matters could not have been raised by the
             deadline in paragraph A above, counsel should bring the matter to the Court’s
             attention as soon as counsel becomes aware of the issue.

     C.      The Court intends for all trial testimony to be presented without interruption on
             each day of trial, excluding recesses. The Court expects to hear argument on
             issues that are raised in the course of the trial only in advance of the start of
             evidence, at the end of evidence, or at the beginning of any recesses. Arguments
             on such issues will not be entertained at the end of a recess or during testimony.
             Counsel are advised that the Court does not intend to hold bench or chambers
             conferences during the trial day.

6.   Stipulations

     The parties will file a joint list of stipulated facts (if any) in a form to be read to the jury
     no later than June 14, 2021.

7.   Jury Instructions and Verdict Forms

     A.      The Court will provide counsel with proposed preliminary jury instructions to be
             read at the beginning of evidence on June 11, 2021. Counsel for the government
             and the defendant shall submit any proposed modifications to the preliminary jury
             instructions no later than June 14, 2021.

     B.      The parties shall submit any requests to charge and proposed jury instructions by
             June 18, 2021. The parties need not submit standard instructions of the type given
             in every criminal trial. For standard instructions used by the Court in previous
             trials, see United States v. Pena, 3:17-cr-0263. The Government must submit
             proposed instructions on the substantive offenses charged in the indictment, and
             the defendant must submit proposed instructions for any specific theories of
             defense on which he requests that the Court charge the jury.

     C.      Prior to the charging conference, which the Court will schedule to occur near the
             end of the trial, the Court will provide the parties with a draft of the jury
             instructions to be read at the conclusion of evidence. Counsel shall be expected to
             state any objections to the jury instructions at the charging conference and to
             provide written memoranda citing supporting authorities and providing any
             alternative instruction counsel considers more appropriate in light of cited
             supported authorities.

8.   Objections




                                                 4
           Case 3:19-cr-00264-MPS Document 64 Filed 05/03/21 Page 5 of 5




         Any objections to this Order shall be made in writing and filed with the Clerk’s office
         within five (5) days of the issuance of this Order.


                                               IT IS SO ORDERED.


                                               ___/s/
                                               Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                May 3, 2021




                                                  5
